Citation Nr: 0932617	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-04 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of status 
post left total hip replacement with multiple dislocations.

2.  Entitlement to service connection for residuals of a low 
back injury, to include degenerative arthritis of the lumbar 
spine.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and depression.

4.  Entitlement to service connection for a residual scar on 
the upper lip.

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a dental injury.

6.  Entitlement to special monthly pension based on the need 
for aid and attendance.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Esq.


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States 
Marine Corps from December 1967 to January 1971.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The Veteran perfected a timely 
appeal.

The Veteran requested a hearing before a member of the Board, 
as indicated by the February 2006 VA Form 9.  The Veteran 
initially requested a hearing before a hearing officer.  In a 
June 2006 Report of Contact, he requested the hearing to be 
rescheduled.  Subsequently, the Veteran then opted not to 
have a hearing, as indicated by the January 2008 Hearings 
Option Form.  The RO notified the Veteran by a letter dated 
in April 2009 that a Travel Board hearing would be held on 
January 25, 2009 before a member of the Board.  The Veteran, 
however, failed to attend the hearing.  Accordingly, the 
issues were certified to the Board for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002).

The Veteran receives Social Security Administration (SSA) for 
disability benefits, as indicated by the June 2000 SSA Report 
of Contact.  However, the record does not reflect that 
efforts have been made to obtain the SSA records.  Such 
efforts are required, pursuant to 38 C.F.R. § 3.159(c)(2) 
(2008).  See also Baker v. West, 11 Vet. App. 163, 169 (1998) 
(VA's duty to assist includes obtaining SSA records when the 
Veteran reports receiving SSA disability benefits, as such 
records may contain relevant evidence).

Additionally, the Board notes that the Veteran's service 
treatment records appear incomplete.  The VA has not complied 
with its duty to assist in obtaining military records deemed 
lost or destroyed pursuant to the Court's precedent in Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999) (VA must in certain 
circumstances make multiple attempts to obtain service 
treatment records and notify the Veteran of its failure to 
obtain them); Cuevas v. Principi, 3 Vet. App. 542 (1992) (The 
VA has an obligation to search for alternative medical 
records when service medical records are presumed destroyed); 
Jolley v. Derwinski, 1 Vet. App. 37 (1990) (The VA has a 
statutory duty to assist the Veteran in obtaining military 
records).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to secure 
additional service treatment records of 
the Veteran from the National Personnel 
Records Center ("NPRC").  To that end, 
the RO should again request the Veteran's 
complete service treatment records, 
service clinical records, hospital 
summaries, sick reports, morning reports, 
and SGO reports from that agency.  
Documentation as to the efforts 
undertaken, and the results should be 
associated with the claims folder.  If no 
additional service treatment records are 
located, the reasons therefore should be 
written in a memorandum of an official 
finding of the unavailability of service 
treatment records.

2.  SSA should be contacted, and all 
medical and mental health records 
associated with the Veteran's award of 
disability benefits should be requested.  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Thereafter, the RO should 
readjudicate the Veteran's claims.  If 
one or more claims on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West. 2002).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




